Citation Nr: 1134023	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disorder, claimed as migraines, to include as secondary to anatomic nasal septal deviation with left nasal hypertrophic turbinate, sinusitis, and/or Gulf War Syndrome.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  He had service in Southwest Asia from December 8, 1990 until April 25, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for migraine headaches.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in December 2009.  A transcript of the hearing is of record.  The Board subsequently remanded the claim in July 2010 for additional development and to address due process concerns.  Although not all of the actions directed by the Board were accomplished, there is no prejudice to the Veteran in proceeding with adjudication of his claim since his claim is being granted.  In this same vein, although the RO has not issued a supplemental statement of the case in response to the addition of evidence received since the last supplemental statement of the case, the Veteran is not prejudiced based on the grant herein below.

The Board notes at this juncture that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for migraine headaches has been recharacterized as shown on the title page.



FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that his headache disorder is proximately due to, or the result of, his service-connected sinusitis.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The Veteran seeks entitlement to service connection for a headache disorder.  When he initially filed his claim, the Veteran reported a migraine headache condition that had begun in May 1991.  See VA Form 21-526 received July 2005.  He subsequently reported injuring his nose in service after he fell on his face after a mine blast, which resulted in headaches.  The Veteran has also reported that his sinus condition, which developed in service, was accompanied by headaches, which also manifested during active service.  See statements in support of claim received August 2007; November 2007 statement in support of claim.  At his hearing, the Veteran testified that it seems like he gets migraines when his sinuses are at their worst, and he and his representative also raised the possibility that his current migraine headache disorder might be related to Gulf War Syndrome.  See December 2009 hearing transcript.  

Several lay statements have been submitted in support of the Veteran's claim.  Two of his friends report that in letters they received from the Veteran while he was in service, the Veteran reported a lot of headaches (along with stuffiness, post nasal drip, and difficulty/pain breathing through his nose).  See June 2007 statement from M.C.; July 2010 statement from W.J.  The Veteran's mother wrote that the Veteran's problems all began when he left in 1991 to fight a war in Iraq, and she also reports that the Veteran wrote to her complaining of headaches (as well as sinus pain, post basal drip, stuffiness, fatigue, and difficulty breathing out of his nose).  See August 2007 statement from B.J.H.  

The Veteran's complete service treatment records are unavailable; however, appropriate efforts were made to corroborate the Veteran's account of his in-service injury and symptoms, as required by 38 U.S.C.A. § 7104(d)(1).  

The post-service evidence of record reveals that the Veteran has complained of headaches intermittently for several years.  It appears he complained of headache and of pain in the nasal and facial area at the time he underwent septoplasty and tubinectomy in September 1995.  See records from Mercy Hospital.  Despite the surgery, VA treatment records reveal that he continued to suffer from sinusitis.  A July 2006 VA treatment record reveals that the Veteran reported dull pain in the malar areas.  See primary care clinic note.  The Veteran reported frontal headache in conjunction with stuffy nose, post nasal drip, and productive cough, in June 2007.  See subsequent visits note.  The following month, he reported pain in the sinuses as well as frontal headaches.  See July 2007 primary care clinic note.  Subsequent VA treatment notes reveal that complaints of headaches in the morning are related to symptoms of obstructive sleep apnea.  See May 2009 neurology consult; September 2009 neurology outpatient note; January 2010 sleep disorder clinic note.  

The Veteran underwent a VA compensation and pension (C&P) neurological disorders examination in January 2011, at which time his claims folder and medical records were reviewed.  He reported migraine headaches with date of onset in 1991 following an injury to his face with nose trauma due to fall.  The Veteran indicated that since that time, he had had frequent headaches, usually frontal, and daily.  He denied vomiting and aura and reported that the headaches usually responded to pain killers in hours but frequently remained for the day.  

Following physical examination, the VA examiner indicated that there was no objective evidence of migraine headaches.  The examiner noted that information in the service treatment records, claims folder, and current medical notes show no diagnosis of migraine headaches, and no medical management for migraine headaches, and that there was no neurology referral, management or evaluation for this condition.  The examiner stated that since there was no objective evidence of migraines, it was not possible to state that the claimed conditions can be attributed to his sinusitis/nasal conditions without resort to speculation.  He related that there was no objective evidence of a headache disorder, including migraines.  The Board finds this opinion of limited probative value as it failed to take into consideration the Veteran's assertion of the onset and frequency of his headaches.

The Board finds that the evidence in this case supports the claim for service connection for a headache disorder on a secondary basis.  As an initial matter, the Board previously found in its July 2010 remand that the Veteran provided sworn, competent, and credible testimony that he began to experience headache symptoms in service.  The Board's findings have not changed, and it further adds, as noted above, that the Veteran testified in December 2009 that he has had problems with headaches since service and that they seem to be present when his sinus problems are at their worst.  The Board finds that the Veteran is competent to report the problems associated with headaches following service and that his assertions are credible.  See Layno, 6 Vet. App. at 470.  

The Board acknowledges, as reported by the January 2011 VA examiner, that there is no objective evidence of a headache disorder, to include migraine headaches.  The claims folder does contain, however, subjective complaints made by the Veteran related to headaches, which, since 1995, appear to have been made in conjunction with complaints related to sinusitis.  In addition, the January 2011 VA examiner specifically pointed out that the Veteran has had recurrent complaints of chronic sinusitis since active duty to the present.  In light of the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection is warranted for a headache disorder as proximately due to or the result of his service-connected sinusitis.  See 38 C.F.R. §§ 3.303, 3.310 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been granted, the duty to notify and assist has been met to the extent necessary.


ORDER

Service connection for a headache disorder is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


